Citation Nr: 1627546	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the Veteran's son, T.L., as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  At age 15 years, 9 months, the Veteran's son, T.L., tested in the educable mentally disabled range.

2.  T.L. has not worked full-time or otherwise shown the capacity for self-support.     


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria to establish recognition of T.L. as a helpless child for purposes of VA compensation are met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans that have been awarded 30 percent or more for service-connected disability are entitled to additional compensation for dependents, including children. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

For the purpose of receiving additional compensation for a dependent, the Veteran seeks recognition for his son, T. L., as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18. 

In order to be eligible for VA compensation, a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established. 38 C.F.R. § 3.356(b)(2).

In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, the adjudicator should consider whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356(b)(4).

T.L. was born in January 1983 and turned 18 in January 2001.  An October 1998 psychoeducational report completed when T.L. was 15 years and 9 months old concluded that he functioned in the educable mentally disabled range.  

Subsequent information provided by the Veteran appears to indicate that T.L. completed the 12th grade and received some form of graduation certificate in May 2002.  The information also indicates that T.L was working one day a week at a grocery store and had also had jobs in the past where he worked one day a week.  According to tax information provided by the Veteran, T.L earned $3004 in wages in 2009 while working at the grocery store.  Additionally, on his July 2011 Form 9, the Veteran reported that over the past 10 years T.L. had never been able to get a full time job and that employers, including the grocery store, have always wanted him to work just 1 day per week.  Moreover, the Veteran has reported that T.L. has been let go from a number of previous jobs.  

Taken together, the evidence indicating that T.L. functioned in the mentally disabled educable range prior to age 18 and the evidence indicating that he has not been able to engage in full time work since age 18, reasonably supports a finding that T.L. became permanently incapable of self-support prior to age 18.  Also, there is no specific evidence of record leading to a contrary conclusion, such as an indication that T.L. has otherwise been able to shoulder responsibilities compatible with working full time and supporting himself.  Accordingly, resolving any reasonable doubt in the Veteran's favor, a finding that T.L. became permanently incapable of self-support prior to attaining the age of 18 is warranted.  38 C.F.R. 
§§ 3.57(a)(1), 3.102, 3.356.  

ORDER

Entitlement to recognition of the Veteran's son, T.L., as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


